 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER H. HANSEN,                                 No. 19-cv-02069-KJM-AC
12                       Plaintiff,
13           v.                                         ORDER
14    BOEHRINGER INGELHEIM
      PHARMACEUTICALS, INC., et al.,
15
                         Defendants.
16

17

18                  On January 17, 2020, the court heard argument on defendants’ motion to stay the

19   case pending a decision by the Joint Panel on Multidistrict Litigation. The listed attorney for

20   defendant GlaxoSmithKline, LLC, Jonathan S. Tam, did not appear at the hearing.

21                  Accordingly, Mr. Tam is ORDERED to show cause why he should not be

22   sanctioned in the amount of $250.00 for failing to appear at the motion hearing. Counsel’s

23   response is due in seven (7) days.

24                  IT IS SO ORDERED.

25   DATED: January 21, 2020.

26

27

28
                                                       1
